                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                  Criminal No. 19-247 (KMJ

                                          ORDER FOR CONTINUANCE
                 V.




NEIL JOHN AARON WILLIAMSKY,
 a/k/a “Aaron Wihiamsky,”
 a/k/a “Aaron Neil Williamsky,”
NADIA LEVIT,
  a/k/a “Nadia Yakusheva,”
ALBERT DAWDOV, and
DAVID RAE



      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Sean M. Sherman, Assistant U.S. Attorney, appearing), and

defendant Albert Davydov (Andrew Citron, Esq., appearing), for an order

granting a continuance of proceedings in the above-captioned matter; and the

defendant being aware that he has the right to have this matter brought to trial

within 70 days of the date of his appearance before a judicial officer of this

court pursuant to 18 U.S.C.   § 3161(c)(1); and the defendant having consented
to such continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.   The failure to grant a continuance would deny counsel for the

defendant and counsel for the Government the reasonable time necessary for
effective preparation for trial, taking into account the exercise of due diligence.

      2.    This case is an unusual or complex case within the meaning of the

Speedy Trial Act, 18 U.S.C.   § 3161 (h)(7)(B)(ii), in light of the nature of the
prosecution such that it is unreasonable to expect adequate preparation for

pretrial proceedings or for the thai itself within 70 days.

      3.     The discovery in the case is expected to be voluminous, consisting

of, among other things, computer and electronic evidence; medical, financial

and business records involving thousands of pages, and additional lime is

necessary to ensure that, taking into account the exercise of diligence) defense

counsel have sufficient time to review and inspect discovery and further

investigate the charges in this matter.

      4.   As a result of the foregoing, pursuant to 18 U.S.C.     § 3161(h)(7)(A)
and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

outweigh the best interests of the public and the defendant in a speedy thai.
                                4r4
      IT IS, therefore, on thisS      day of October, 2019,

      ORDERED that this action be, and hereby is, continued until

March 31, 2020; and it is further
      ORDERED that the period from the date of this order through

March 31, 2020 be and it hereby is excluded in computing time

under the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.


                                      iC /
                                     I1onorable Kevin McNulty
                                     United States District Judge


Consented to as to form and entry:



SEAN M. SHERMAN
Assistant U.S. Attorney



ANDREW CITRON, ESQ.
Counsel for defendant
